Exhibit 10.2

FISERV, INC.

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

As Amended and Restated Effective January 1, 2018

1. Purpose. The purpose of the Fiserv, Inc. Non-Employee Director Deferred
Compensation Plan is to permit eligible directors of the Company to defer
compensation and to enhance the long-term mutuality of interest between the
directors and shareholders of the Company by requiring such deferrals to be
invested in units valued in relation to the Common Stock of the Company.

2. Definitions.

“Account” means a book entry account established and maintained by the Company
on behalf of a Participant to record the Deferred Compensation allocated on
behalf of the Participant under the Plan and any additions thereto or
subtractions therefrom credited or charged in accordance with Section 4 hereof.
The Company shall maintain sub-accounts within each Account to separately record
the Deferred Compensation allocated prior to the Amendment Effective Date, and
the Deferred Compensation allocated with respect to each calendar year after the
Amendment Effective Date.

“Amendment Effective Date” means January 1, 2018.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
any common stock into which such common stock may be changed and any common
stock resulting from the reclassification of such common stock.

“Company” means Fiserv, Inc., a Wisconsin corporation, or any successor thereto.

“Deferred Compensation” means, with respect to a Participant, the aggregate
amount of Fees deferred by such Participant in accordance with Section 4(a)
hereof.

“Eligible Director” means a director of the Company who is not an employee of
the Company or any of its subsidiaries.

“Fair Market Value” means, per Share on a particular date: (i) the closing price
on such date on the Nasdaq Global Select Market, as reported in The Wall Street
Journal, or if no sales of Shares occur on the date in question, on the last
preceding date on which there was a sale on such market; (ii) if the Shares are
not listed on the Nasdaq Global Select Market, but are traded on another
national securities exchange or in an over-the-counter market, the closing price
(or, if there is no closing price reported, the average of the closing bid and
asked prices) for the Shares on the particular date, or on the last preceding
date on which there was a sale of Shares on that exchange or market; or (iii) if
the Shares are neither listed on a national securities exchange nor traded in an
over-the-counter market, the price determined by the Board.

 

1



--------------------------------------------------------------------------------

“Fees” means the amounts payable to an Eligible Director for his or her services
as a director of the Company, whether payable in cash, Shares or equity awards
relating to Shares, including the annual retainer amount and fees for service on
or as a chairperson of any committee of the Board; provided that Fees shall not
include an award of stock options.

“Participant” means an Eligible Director who has elected to defer receipt of any
portion of the Fees otherwise payable to such Eligible Director in accordance
with Section 4(a) of the Plan. An individual shall cease to be a Participant
upon the payment on behalf of such individual of all amounts then standing to
the credit of such individual’s Account under the Plan.

“Plan” means the Fiserv, Inc. Non-Employee Director Deferred Compensation Plan,
as the same may be amended from time to time.

“Separation from Service” means the date on which an Eligible Director ceases to
provide services as a director of the Company and, if applicable, has completely
terminated any other services that he or she provides for the Company or any of
its affiliates (as determined within the meaning of Code Section 414(b) or (c),
except that the phrase “at least 50%” shall be used in place of “at least 80%”
each place it appears therein, or the regulations thereunder).

“Share” means a share of Common Stock.

3. Administration.

(a) The Plan shall be administered by the Board. The Board may delegate its
powers and functions hereunder to a duly appointed committee of the Board
consisting of two or more members, each of whom is a “Non-Employee Director”
within the meaning of Rule 16b-3, as promulgated under the Securities Exchange
Act of 1934, as amended.

(b) The Board shall have full authority to interpret the Plan; to establish,
amend and rescind rules for carrying out the Plan; to administer the Plan; and
to make all other determinations and to take such steps in connection with the
Plan and the Accounts as the Board, in its discretion, deems necessary or
desirable for administering the Plan.

(c) The Board may designate the Secretary of the Company, other employees of the
Company, or competent professional advisors to assist the Board in the
administration of the Plan and may grant authority to such person or persons to
execute agreements or other documents on its behalf.

(d) The Board may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent. No member or former member of the Board or any
committee thereof or any person designated pursuant to subsection (c) above
shall be liable for any action or determination made in good faith with respect
to the Plan, any Account or any grant hereunder. To the maximum extent permitted
by applicable law and the Articles of Incorporation and By-Laws of the Company,
each member or former member of the Board or any committee thereof or any person
designated pursuant to subsection (c) above shall be indemnified and held
harmless by the Company against any cost or expense (including counsel fees) or
liability (including any sum paid with the approval of the Company in settlement
of a claim) arising out of any act or omission to act in connection with the
Plan, unless arising out of such person’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification such
person may have as a director, officer or employee of the Company or under the
Articles of Incorporation or the By-Laws of the Company. Expenses incurred by
the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company.

 

2



--------------------------------------------------------------------------------

4. Deferral Program.

(a) Election.

(i) Participation. Prior to December 15 of any calendar year, an Eligible
Director may elect to defer all or any portion, in 25% increments, of the Fees
payable for services to be rendered in the calendar year following the calendar
year in which such election is made. Any person who shall become an Eligible
Director during any calendar year may elect, not later than the 30th day
following the commencement of his or her term as an Eligible Director, to defer
payment of all or a portion, in 25% increments, of the Fees payable for services
to be rendered for the portion of the calendar year following such election.
With respect to deferral elections that are applicable on and after the
Amendment Effective Date, at the time of making such a deferral election, an
Eligible Director may elect to have the sub-account established for such
deferrals to be paid in a lump sum or annual installments (for two (2) to
fifteen (15) years, as elected by the Eligible Director). In the absence of an
election, the relevant sub-account shall be paid in a lump sum.

(ii) Form and Duration of Election. An election shall be made by providing
written notice in the form and manner prescribed by the Company. Such election
shall continue in effect (including with respect to the Fees payable for and/or
in, respectively, subsequent calendar years) unless and until the Participant
revokes or modifies such election by written notice filed in the form and manner
prescribed by the Company. Any such revocation or modification of an election
shall become effective as of the end of the calendar year in which such notice
is given and only with respect to the Fees payable for services as a director in
the following calendar year. Amounts credited to the Participant’s Account prior
to the effective date of any such revocation or modification of an election
shall not be affected by such revocation or modification and shall be
distributed only in accordance with the otherwise applicable terms of the Plan.

(iii) Renewal. An Eligible Director who has revoked an election to participate
in the Plan may file a new election in accordance with Section 4(a)(i) above to
defer the Fees (and select the form of payment of such deferred Fees) payable
for services to be rendered in the calendar year following the calendar year in
which such new election is filed.

(b) Participants’ Accounts.

(i) Establishment of Accounts. The Company shall maintain an Account on behalf
of each Participant and shall make additions to and subtractions from such
Account as provided herein.

(ii) Investment in Share Units. Share Units are the only deemed investment
available for amounts deferred under the Plan. All Deferred Compensation
allocated to a Participant’s Account shall be deemed to be invested in notional
Shares (the “Units”). The number of Units credited to a Participant’s Account
shall be determined as of (or as soon as practicable following) the date the
deferred Fees would have otherwise been paid to the Participant but for the
deferral election, and shall be determined as follows:

 

3



--------------------------------------------------------------------------------

  (A) If Shares are deferred, then the number of Units shall equal the number of
whole Shares deferred, with any fractional shares rounded up to the next whole
Unit.

 

  (B) If cash is deferred, then the number of Units shall equal the quotient
obtained by dividing (1) the dollar amount of such Deferred Compensation by
(2) the Fair Market Value of a Share on the date the Deferred Compensation then
being allocated to the Account would otherwise have been paid to the
Participant, and then round up to the next whole Unit.

 

  (C) Whenever a dividend (other than a dividend payable in the form of Common
Stock) is declared with respect to the Common Stock, the number of Units
credited to a Participant’s Account shall be increased by that number of Units
which is equal to the quotient obtained by dividing (1) an amount equal to the
product of (A) the number of Units credited to the Participant’s Account on the
related dividend record date multiplied by (B) the amount of any cash dividend
declared by the Company with respect to a Share (or, in the case of any dividend
distributable in property other than Common Stock, the per share value of such
dividend, as determined by the Company for purposes of income tax reporting) by
(2) the Fair Market Value of a Share on the related dividend payment date.

 

  (D) In the case of any dividend declared on the Common Stock which is payable
in Common Stock, a Participant’s Account shall be increased by that number of
Units which is equal to the product of (1) the number of Units credited to the
Participant’s Account on the related dividend record date multiplied by (2) the
number of Shares (including any fraction thereof) declared as a dividend with
respect to a Share.

(c) Distributions from Accounts.

(i) Post-2017 Sub-Accounts. With respect to each sub-account established after
the Amendment Effective Date, such account shall be paid in (A) a lump sum or
(B) annual installment payments over two (2) to fifteen (15) years, as elected
by the Participant (or in a lump sum if no distribution election was made). A
lump sum payment shall be made within thirty-one (31) days following the
Participant’s Separation from Service. If a sub-account is payable in the form
of annual installments, then the first annual payment shall be made within
thirty-one (31) days following the Participant’s Separation from Service, and
all subsequent annual installments shall be made in January of each following
year. The amount of each annual payment shall be determined by dividing (I) the
balance in the Participant’s sub-account, by (II) the number of payments that
remain to be made to the Participant based upon the payout period selected.

(ii) Pre-2018 Sub-Account. The sub-account established for deferrals allocated
before the Amendment Effective Date shall be distributed in a lump sum within
thirty-one (31) days following the Participant’s Separation from Service.

 

4



--------------------------------------------------------------------------------

(iii) Changes to Distributions. Notwithstanding the foregoing, a Participant
whose sub-account is distributable in a lump sum may elect to have such
sub-account instead distributed in annual installments (from two (2) to fifteen
(15), as elected by the Participant) by providing written notice to the Company,
subject to such restrictions and requirements as the Board may provide. Such
notice must be delivered no less than twelve (12) months prior to the date of
the Participant’s Separation from Service. Any notice of change that does not
comply with these terms shall be of no force and effect. If such an election is
made, the first installment shall be paid within thirty-one (31) days following
the fifth (5th) anniversary of the Participant’s Separation from Service, and
all subsequent annual installments shall be made in January of each following
year, in a manner consistent with the provisions of Section 4(c)(i).

(iv) Distribution on Death. If a Participant dies before the Units credited to
the Participant’s Account have been distributed in the manner described in
Section 4(c)(i), (ii) or (iii), a lump sum distribution shall be made to the
Participant’s designated beneficiaries or estate as soon as practicable after
the Eligible Director’s death, but in no event later than the end of the
calendar year after the year of the Eligible Director’s death. A Participant may
designate a beneficiary or beneficiaries (which may be an entity other than a
natural person) to receive any payments to be made upon the Participant’s death
pursuant to this Section 4. At any time, and from time to time, any such
designation may be changed or cancelled by the Participant without the consent
of any beneficiary. Any such designation, change or cancellation must be made by
written notice filed in the form and manner prescribed by the Company prior to
the date of the Participant’s death. If a Participant designates more than one
beneficiary, any distributions to such beneficiaries pursuant to this Section 4
shall be made pro rata unless the Participant has designated otherwise, in which
case the payments shall be made in the manner designated by the Participant. If
no beneficiary has been named by a Participant, or if all beneficiaries
designated by the Participant have predeceased the Participant, then payment
shall be made to the Participant’s estate.

(v) Distributions Payable in Shares. All distributions shall be payable in
Shares equal to the number of Units credited to the Participant’s Account. Any
fractional Unit shall be paid in cash.

5. Shares. Units credited to the Accounts shall be considered awards granted
under Section 13 of the Fiserv, Inc. Amended and Restated 2007 Omnibus Plan (the
“2007 Plan”) and shall be counted against the share reserve of the 2007 Plan in
accordance with Section 6 of that plan. The Units credited to Accounts shall be
subject to adjustment in accordance the adjustment provisions of the 2007 Plan.
In all other respects, the Units credited to the Accounts and the Shares issued
upon distribution thereof shall be subject to the terms and conditions of the
2007 Plan, which are incorporated herein by reference.

6. Amendment and Termination. The Board may at any time terminate the Plan and
may from time to time alter or amend the Plan or any part thereof; provided,
that, unless otherwise required by law, the rights of a Participant with respect
to amounts, if any, standing to the credit of such Participant’s Account prior
to such termination, alteration or amendment may not be impaired without the
consent of such Participant. In addition, a Participant’s deferral election in
effect for the calendar year in which the termination of the Plan occurs shall
not be cancelled for such year, and no distributions shall be made upon
termination of the Plan, unless permitted by and in accordance with Code
Section 409A.

 

5



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Unfunded Plan. The Company shall not be obligated to fund its liabilities
under the Plan, the separate memorandum Account established for each Participant
shall not constitute trusts, and no person shall have any claim against the
Company or its assets in connection with the Plan other than as an unsecured
general creditor.

(b) No Stock Ownership. The crediting of Units to the Accounts pursuant to
Section 4(b) hereof shall not be deemed to create any interest in any class of
equity securities of the Company and no Participant (or beneficiary) shall have
any rights of a shareholder with respect to Units credited hereunder unless and
until certificates representing the Shares subject to such Units are issued to
such Participant (or his or her designated beneficiaries).

(c) Nonalienation. The right of a Participant to receive a distribution of the
value of such Participant’s Account payable pursuant to the Plan shall not be
subject to assignment or alienation and shall not be transferable by the
Participant other than pursuant to a beneficiary designation filed under the
Plan or by will or under the applicable laws of descent and distribution.

(d) Status as a Director. Nothing in the Plan shall be deemed to create any
obligation on the part of the Board to nominate any director for reelection by
the Company’s shareholders.

 

6